Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7 were previously examined. 
Claims 1, 2, 4 are amended on November 30, 2022.
Claims  3 and 5 are canceled on November 30, 2022.
Claim 8 is added on November 30, 2022.
Claims 1-2, 4, 6-8 are pending in this action.

Response to Arguments

Applicant’s arguments, see “Rejection of Claim Under 103”, filed 11/30/2022, with respect to the rejection(s) of claim(s) have been fully considered.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Birru et al. (US 2010/0,146,343), in view of Kalhan et al. (US 2019/0,181,975),  in view of Xia et al. (US 2008/0,089,427)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 4, 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Any claim not specifically mentioned, is rejected due to its dependency on a rejected claim.

Claim 1 recites the preamble “layered coding method based on high order modulation”

The recited “based on high order modulation” renders this indefinite because the body of the claim does not mention about coding based on high order modulation at all.   As such, it is unclear how the coding can be based on high order modulation.

Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim 1 recites the limitation “Step S3: transmitting information from lower layer to higher layer in the multi-layer coder”

The recited limitation such as “transmitting information from lower layer to higher layer in the multi-layer coder” renders this limitation indefinite because the multi-layer coder receive “parallel data flow” from S2 but it does not receive “information” at all.  As such, it is unclear what information is transmitted from lower layer to higher layer.

Claim 1 recites the limitation "S4: inputting a data flow treated by the coders” in line 5.  

The recited “a data flow treated by the coders” renders this indefinite because it is unclear whether “a data flow treated by the coders” is the same as “the information that is transmitted from a lower layer to high layer (see step 3).  Step 3 does not mention about treating a data flow at all.  S3 only transmits the information from lower layer to high layer.  As such, it is unclear which of a data flow is treated by multi-layer coders.

Claim 1 recites the limitation "S5: outputting a data flow from an output end of the modulator” in line 5.
  
The recited “outputting a data flow from an output end of the modulator” renders this indefinite because it is unclear whether “a data flow from an output end of the modulator” is the same as “inputting  a data flow into a modulator” without performing modulation step “modulation mapping processing”

Claim 4 recites “a coder at a lower layer needs to code a data of its own layer….the coder at a higher layer needs to code both a data of its own layer…”  

The recited “a data of its own layer” renders this limitation indefinite because Applicant fails to define “a data of its own layer”.  As such, it is unclear the data requirement for its own layer. 

Claim 8 recites “the layer has two”

The recited limitation “layer has two” renders this limitation indefinite because it is unclear what two objects that the layer has.

 Claim 8 recites “the coding rate was 4/5”

The recited limitation “was” renders this limitation indefinite because the coding rate that is being used for this current method.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birru et al. (US 2010/0,146,343), and further in view of Kalhan et al. (US 2019/0,181,975), in view of Xia et al. (US 2008/0,089,427)


As per claim 1: (Currently Amended)
Birru discloses:

A digital data transmission method using a layered coding method based on 
(Birru, Figs. 1-8)

Step S1: inputting serial data flow from a serial data input end into a serial-to-parallel converter, and converting the serial data flow of a data bit sequence into a parallel data flow by the serial-to-parallel converter.
(Birru, Fig. 2 Splitter 210, Encoder Unit 220, ECC encoders 222)
(Birru, [0035] functionally, at transmission system 200, demultiplexer 210 divides a set of data (e.g., a data stream) into a plurality of data streams.  Encoding unit 220 separately encodes each of the data streams with a corresponding error correction code to produce a plurality of encoded data streams.  Beneficially, each of the error correction encoders 222 separately encodes a corresponding one of the plurality of data streams.  Transmission signal produces a plurality of symbols from the plurality of encoded data streams.  SCBT modulator 240 produces an SCBT signal from the plurality of symbols).

Step S2: inputting the parallel data flow treated by the serial-to-parallel converter into a multi-layer coder; 
 (Birru, Fig. 2 Splitter 210, Encoder Unit 220, ECC encoders 222)
(Birru, [0035] functionally, at transmission system 200, demultiplexer 210 divides a set of data (e.g., a data stream) into a plurality of data streams.  Encoding unit 220 separately encodes each of the data streams with a corresponding error correction code to produce a plurality of encoded data streams.  Beneficially, each of the error correction encoders 222 separately encodes a corresponding one of the plurality of data streams.  Transmission signal produces a plurality of symbols from the plurality of encoded data streams.  SCBT modulator 240 produces an SCBT signal from the plurality of symbols).

Step S3: transmitting information from lower layer to higher layer in the multi-layer coder, coders at individual layer have a 
(Birru, Fig. 2 Splitter 210, Encoder Unit 220, ECC encoders 222, transmission signal processor 230, and an SCBT modulator 240)
(Birru, Figs 3A to 8B, an SCBT system that employs parallel encoding and decoding) 
(Birru, [0035] functionally, at transmission system 200, demultiplexer 210 divides a set of data (e.g., a data stream) into a plurality of data streams.  Encoding unit 220 separately encodes each of the data streams with a corresponding error correction code to produce a plurality of encoded data streams.  Beneficially, each of the error correction encoders 222 separately encodes a corresponding one of the plurality of data streams.  Transmission signal produces a plurality of symbols from the plurality of encoded data streams.  SCBT modulator 240 produces an SCBT signal from the plurality of symbols).
(Birru, [0040] In FIG. 3A, transmission signal processor 230A comprises a plurality (P) of symbol mappers 310, a plurality of interleavers 320, and a multiplexer 330. Meanwhile, in FIG. 3B, receiver signal processor 275A comprises a demultiplexer 340, a plurality (P) of deinterleavers 350, and a plurality (P) of symbol demappers 360. [0041] Operationally, at the transmission system 200 (FIG. 3A) the P parallel encoded bit streams from error correction encoders 222 are mapped into symbols by symbol mappers 310 using M-PSK or M-QAM constellations.  These symbol streams are then interleaved separately by interleavers 320.  Different types of interleavers 320 (e.g. a block interleaver) may be used for different streams.  The interleaved symbol streams are then multiplexed by multiplexer 330 into one symbol stream, and finally mapped onto SCBT blocks by SCBT modulator 240)

Step S4: inputting the data flow treated by the multi-coders into a modulator and modulation mapping processing the data flow by the modulator;  
(Birru, Fig. 2 Splitter 210, Encoder Unit 220, ECC encoders 222, transmission signal processor 230, and an SCBT modulator 240)
(Birru, Fig. 2 Splitter 210, Encoder Unit 220, ECC encoders 222, transmission signal processor 230, and an SCBT modulator 240)
(Birru, Figs 3A to 8B, an SCBT system that employs parallel encoding and decoding) 
 (Birru, [0035] functionally, at transmission system 200, demultiplexer 210 divides a set of data (e.g., a data stream) into a plurality of data streams.  Encoding unit 220 separately encodes each of the data streams with a corresponding error correction code to produce a plurality of encoded data streams.  Beneficially, each of the error correction encoders 222 separately encodes a corresponding one of the plurality of data streams.  Transmission signal produces a plurality of symbols from the plurality of encoded data streams.  SCBT modulator 240 produces an SCBT signal from the plurality of symbols).
(Birru, [0040] In FIG. 3A, transmission signal processor 230A comprises a plurality (P) of symbol mappers 310, a plurality of interleavers 320, and a multiplexer 330. Meanwhile, in FIG. 3B, receiver signal processor 275A comprises a demultiplexer 340, a plurality (P) of deinterleavers 350, and a plurality (P) of symbol demappers 360. [0041] Operationally, at the transmission system 200 (FIG. 3A) the P parallel encoded bit streams from error correction encoders 222 are mapped into symbols by symbol mappers 310 using M-PSK or M-QAM constellations.  These symbol streams are then interleaved separately by interleavers 320.  Different types of interleavers 320 (e.g. a block interleaver) may be used for different streams.  The interleaved symbol streams are then multiplexed by multiplexer 330 into one symbol stream, and finally mapped onto SCBT blocks by SCBT modulator 240)

Step S5: finally outputting a data flow from an output end of the modulator. 
(Birru, Fig. 2 Splitter 210, Encoder Unit 220, ECC encoders 222, transmission signal processor 230, and an SCBT modulator 240)
(Birru, Fig. 2 Splitter 210, Encoder Unit 220, ECC encoders 222, transmission signal processor 230, and an SCBT modulator 240)
(Birru, Figs 3A to 8B, an SCBT system that employs parallel encoding and decoding) 

Step S6: transmitting the output data flow from the output end of the modulator. 
(Birru, Fig. 2 Splitter 210, Encoder Unit 220, ECC encoders 222, transmission signal processor 230, and an SCBT modulator 240)
(Birru, [0025] Transceiver 110 includes a receiver 112 and a transmitter 114 and provides functionality for wireless device 100 to communicate with other wireless devices in a wireless communication network)

Birru does not mention the order of modulation such as “high order modulation”

Kalhan discloses:
the order of modulation such as “high order modulation”
(Kalhan, [0030] … a demultiplexer (DEMUX) 202 that separates the bits of the MTC information into a first set of MTC information bits 204 and a second set of MTC information bits 206.  … first set of MTC information bits is coded by a first encoder 208 having a first coding rate to generate a first set of coded bits 210.  The second set of MTC information bits 206 is coded by a second encoder 212 having a second coding rate to generate a second set of coded bits 214.  A sequencer 216 combines the bits from the first set of coded bits 210 and from the second set of coded bits 214 in a sequence of bits that is modulated by the modulator 220.  The sequence of bits includes an equal number of first coded bits 210 and second coded bits 214 in the example.  The modulator 220 is a p th order modulator that applies layered modulation to the sequence of coded bits)
(Kalhan, [0032] For the example of FIG. 2A, the layered modulation includes two modulation orders including a high modulation order and a low modulation order.  The terms "high" and "low" are used to designate the relative level of modulation order between the two orders.  Therefore, the high modulation order has a higher order than the low modulation order although both can be higher or lower relative to other modulation orders)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Kalhan’s method of using the high order of modulation into the Birru’s modulation in order to reduce power consumption and time for transmission and receiving.
(Kalhan,[026] Generally, using the higher modulation order will require fewer transmissions leading to less processing time than demodulating a higher number of transmissions at a lower modulation order to receive the same information.  As a result, using a higher modulation order typically reduces the power consumption of the MTC device because the device spends less time receiving the transmissions and more time in sleep mode or in some other less active state)

Birru-Kalhan does not disclose:
Same code rating

Xia discloses:
Same code rating
 (Xia, [0044] … parser 306 performs the serial-to-parallel conversion ….the 410convolutional encoders 308…)
(Xia, [0045] The convolutional encoders 308 perform convolutional encoding for incoming (parsed) data bits. In one embodiment, the convolutional encoders 308 provide equal error protection for all incoming data bits. Xia, [0053] the code rates for the convolutional encoders 410-424 is 2/3 as shown in FIG. 4. However, different code rates may also be used)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Xia’s method of using the same code rate for encoders of Birru-Kalhan in order to provide equal error protection for all incoming data bits.
(Xia, [0045] The convolutional encoders 308 perform convolutional encoding for incoming (parsed) data bits. In one embodiment, the convolutional encoders 308 provide equal error protection for all incoming data bits. Xia, [0053] the code rates for the convolutional encoders 410-424 is 2/3 as shown in FIG. 4. However, different code rates may also be used)







As per claim 2: (Currently Amended)
Birru-Kalhan-Xia further discloses:

in Step S1, the serial data input end is used for supplying serial data flow of data bit sequence. 
(Birru, Fig. 2 Splitter 210, Encoder Unit 220, ECC encoders 222)
(Birru, [0035] functionally, at transmission system 200, demultiplexer 210 divides a set of data (e.g., a data stream) into a plurality of data streams.  Encoding unit 220 separately encodes each of the data streams with a corresponding error correction code to produce a plurality of encoded data streams.  Beneficially, each of the error correction encoders 222 separately encodes a corresponding one of the plurality of data streams.  Transmission signal produces a plurality of symbols from the plurality of encoded data streams.  SCBT modulator 240 produces an SCBT signal from the plurality of symbols).
 (Kalhan, [0030] … a demultiplexer (DEMUX) 202 that separates the bits of the MTC information into a first set of MTC information bits 204 and a second set of MTC information bits 206.  … first set of MTC information bits is coded by a first encoder 208 having a first coding rate to generate a first set of coded bits 210.  The second set of MTC information bits 206 is coded by a second encoder 212 having a second coding rate to generate a second set of coded bits 214.  A sequencer 216 combines the bits from the first set of coded bits 210 and from the second set of coded bits 214 in a sequence of bits that is modulated by the modulator 220.  The sequence of bits includes an equal number of first coded bits 210 and second coded bits 214 in the example.  The modulator 220 is a p th order modulator that applies layered modulation to the sequence of coded bits)
(Kalhan, [0032] For the example of FIG. 2A, the layered modulation includes two modulation orders including a high modulation order and a low modulation order.  The terms "high" and "low" are used to designate the relative level of modulation order between the two orders.  Therefore, the high modulation order has a higher order than the low modulation order although both can be higher or lower relative to other modulation orders)


As per claim 3: (Canceled)

As per claim 4: (Cuntly Amended)
Birru-Kalhan-Xia further discloses:

in Step S3, in the multi-layer coder, a coder at a lower layer needs to code the data of its own layer;  and 
sends the information of the coder to a coder at a higher layer;  and 
the coder at a higher layer needs to code both the data of its own layer and the coding information of the lower layer and sends the information of the coder of its own layer to the coder at a further higher layer, until reaching the coder at the highest layer. 
(Kalhan, [0030] … a demultiplexer (DEMUX) 202 that separates the bits of the MTC information into a first set of MTC information bits 204 and a second set of MTC information bits 206.  … first set of MTC information bits is coded by a first encoder 208 having a first coding rate to generate a first set of coded bits 210.  The second set of MTC information bits 206 is coded by a second encoder 212 having a second coding rate to generate a second set of coded bits 214.  A sequencer 216 combines the bits from the first set of coded bits 210 and from the second set of coded bits 214 in a sequence of bits that is modulated by the modulator 220.  The sequence of bits includes an equal number of first coded bits 210 and second coded bits 214 in the example.  The modulator 220 is a p th order modulator that applies layered modulation to the sequence of coded bits)
(Kalhan, [0032] For the example of FIG. 2A, the layered modulation includes two modulation orders including a high modulation order and a low modulation order.  The terms "high" and "low" are used to designate the relative level of modulation order between the two orders.  Therefore, the high modulation order has a higher order than the low modulation order although both can be higher or lower relative to other modulation orders)

As per claim 5: (Canceled)

As per claim 7:

Birru-Kalhan-Xia further discloses:
in Step 4, the modulation mapping processing is used or processing the data flow into a high frequency signal to perform signal transmission. 
(Birru, Fig. 2, SCBT Modulation signal 240 then transmit over Channel)
(Birru, [0036] The SBCT signal is then transmitted over a communication channel (e.g., a wireless channel of a wireless network) to receiving system 255)

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birru et al. (US 2010/0,146,343), in view of Kalhan et al. (US 2019/0,181,975), in view of Xia et al. (US 2008/0,089,427), in view of Dale et al. (US 2004/0,022,307)

As per claim 6: (Original)
Birru discloses that the encoders 222 can be implement such as convolutional encoder comprising a 
(Birru [0009], implementation of the encoder (e.g. a convolutional encoder) is often simple)

However, Birru does not clearly indicate that the convolutional encoder comprising a non-systematic convolutional coder and a systematic convolutional coder; 

Dale discloses: 
convolutional encoder comprising a non-systematic convolutional coder and a systematic convolutional coder; and both the non-systematic convolutional coder and the systematic convolutional coder are expressed by an octal number. 
(Dale, [0056] Turbo encoders typically use at least two convolutional component encoders.  Turbo encoders can also be based on block encoding techniques, such as Hamming codes.  Turbo codes include, for example, and without limitation, Parallel Concatenated Convolutional Codes (PCCC), Serial Concatenated Convolutional Codes (SCCC), and Hybrid Concatenated Convolutional Codes (HCCC).  …. a systematic code (the output codeword contains the intput-bits U.sub.k).  Turbo codes may also be non-systematic.  Turbo codes are practical codes due to their performance at low SNR)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Dale’s convolutional coders comprising both systematic and non-systematic convolutional coders in order to improve performance at low signal noise ratio.
 (Dale, [0056] Turbo encoders typically use at least two convolutional component encoders.  Turbo encoders can also be based on block encoding techniques, such as Hamming codes.  Turbo codes include, for example, and without limitation, Parallel Concatenated Convolutional Codes (PCCC), Serial Concatenated Convolutional Codes (SCCC), and Hybrid Concatenated Convolutional Codes (HCCC).  …. a systematic code (the output codeword contains the intput-bits U.sub.k).  Turbo codes may also be non-systematic.  Turbo codes are practical codes due to their performance at low SNR)

As per claim 8: (New)
Dale further discloses:
wherein the layer has two, wherein both layers use a non-systematic convolutional code of a 4-stage register, and the coding rate of two layers was 4/5.
(Dale, [0056] Turbo encoders typically use at least two convolutional component encoders.  Turbo encoders can also be based on block encoding techniques, such as Hamming codes.  Turbo codes include, for example, and without limitation, Parallel Concatenated Convolutional Codes (PCCC), Serial Concatenated Convolutional Codes (SCCC), and Hybrid Concatenated Convolutional Codes (HCCC).  …. a systematic code (the output codeword contains the intput-bits U.sub.k).  Turbo codes may also be non-systematic.  Turbo codes are practical codes due to their performance at low SNR) 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111